Appeal (1) from an order of the Supreme Court at Special Term, entered September 12, 1979 in Delaware County, which vacated an order granting summary judgment and permitted the filing of an amended answer; and (2) from an order of the same court, entered December 11, 1979, which denied plaintiffs motion to reargue. Order entered September 12, 1979, affirmed, with costs. No opinion. Appeal from order entered December 11, 1979, dismissed, without costs. No opinion. Sweeney, J. P., Staley, Jr., Main, Mikoll and Herlihy, JJ., concur.